Citation Nr: 0941238	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease lumbar spine,    as secondary to the service-
connected disability of residuals, gunshot wound, left foot, 
status-post transmetatarsal amputation.

2.	Entitlement to service connection for right hip pain, as 
secondary to the service-connected disability of residuals, 
gunshot wound, left foot, status-post transmetatarsal 
amputation.

3.	Entitlement to service connection for left hip pain, as 
secondary to the service-connected disability of residuals, 
gunshot wound, left foot, status-post transmetatarsal 
amputation.

4.	Entitlement to service connection for right knee pain, 
as secondary to the service-connected disability of 
residuals, gunshot wound, left foot, status-post 
transmetatarsal amputation.

5.	Entitlement to service connection for left knee pain, as 
secondary to the service-connected disability of residuals, 
gunshot wound, left foot, status-post transmetatarsal 
amputation.

6.	Entitlement to service connection for right ankle pain, 
as secondary to the service-connected disability of 
residuals, gunshot wound, left foot, status-post 
transmetatarsal amputation.

7.	Entitlement to service connection for left ankle pain, 
as secondary to the service-connected disability of 
residuals, gunshot wound, left foot, status-post 
transmetatarsal amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from July 1981 to September 
1982.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied entitlement to the benefits sought.

In an August 2008 rating decision, the RO granted a then 
pending claim on appeal for service connection for depressive 
disorder, secondary to the residuals of a gunshot wound to 
the left foot. The Veteran has not contested the initial 
assigned disability rating or effective date of service 
connection, and the claim has therefore been resolved. 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2009, the Veteran and his spouse testified during a 
hearing at the RO before the undersigned Veterans Law Judge, 
and a transcript of that proceeding is of record. 


FINDINGS OF FACT

1.	Lumbar strain is proximately due to or the result of the 
residuals, gunshot wound, left foot, status-post 
transmetatarsal amputation.

2.	Bilateral iliotibial band syndrome is proximately due to 
or the result of the residuals, gunshot wound, left foot, 
status-post transmetatarsal amputation.

3.	The Veteran does not currently have any disability of 
the right or left knee.

4.	The Veteran does not currently have any disability of 
the right or left ankle.




CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for lumbar strain, as secondary to residuals, gunshot wound, 
left foot, status-post transmetatarsal amputation are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.	The criteria for the establishment of service connection 
for bilateral iliotibial band syndrome, as secondary to 
residuals, gunshot wound, left foot, status-post 
transmetatarsal amputation are met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.	The criteria for the establishment of service connection 
for right knee pain, as secondary to residuals, gunshot 
wound, left foot, status-post transmetatarsal amputation are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

4.	The criteria for the establishment of service connection 
for left knee pain, as secondary to residuals, gunshot wound, 
left foot, status-post transmetatarsal amputation, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

5.	The criteria for the establishment of service connection 
for right ankle pain, as secondary to residuals, gunshot 
wound, left foot, status-post transmetatarsal amputation, are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

6.	The criteria for the establishment of service connection 
for left ankle pain, as secondary to residuals, gunshot 
wound, left foot, status-post transmetatarsal amputation, are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence dated September 2007, the 
RO notified the Veteran as to each element of satisfactory 
notice set forth under the Pelegrini II decision pertaining 
to the claims on appeal. The May 2008 Statement of the Case 
(SOC) explained the general criteria to establish a claim for 
service connection.   The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi,          16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
September 2007 notice correspondence provided information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
September 2007 VCAA notice comported with this standard, as 
it preceded issuance of the rating decision on appeal. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone a VA 
examination. McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of his claims, the Veteran has provided several lay 
statements. He also testified during an April 2009 Travel 
Board hearing before the undersigned. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 




Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The RO through a June 1983 rating decision granted the 
Veteran's original claim for entitlement to service 
connection for residuals of a left foot injury sustained due 
to an accidental gunshot wound.

In October 2006 the Veteran underwent a left foot 
transmetatarsal amputation procedure at the Salt Lake City VA 
Medical Center (VAMC). There were no immediate operative 
complications. A medical report from mid-November 2006 
reflects that the Veteran was recommended to stay on light 
duty in his employment for the next 4 weeks, with no weight 
bearing on the left lower extremity. Further VA outpatient 
records indicate that during a September 2007 primary care 
consultation the Veteran reported having lumbosacral and 
bilateral hip pain since undergoing foot surgery. On an 
October 2007 podiatric consultation the Veteran complained of 
a burning pain in the left foot, and reported a history of 
chronic back pain. The area of the left foot transmetatarsal 
amputation was fully healed, although there was painful 
radiculopathy to the site. There was also pain to palpation 
of the left knee. The Veteran wore corrective shoes on both 
feet. 

The Veteran underwent a July 2008 VA Compensation and Pension 
examination. The examiner observed on review of the medical 
history that the transition to full weight bearing was given 
in January 2007. The Veteran was fitted for new shoes for his 
amputation and had done fairly well afterwards, although he 
developed painful paresthesias in the distal extremity for 
which he took medication, and continued to have that pain. He 
reported that the pain was aggravated by using the left foot, 
standing or walking. The Veteran described the condition of 
the bilateral ankles as that there was weakness and pain, 
worse on the left side, with shooting pain from the left foot 
up to his leg. He stated that both ankle joints would pop 
frequently.        As to the bilateral knees, the Veteran 
described an unusual bump at the tibial tuberosity and 
throbbing pain, with the right side worse. As to the 
bilateral hips he described a problem not of the actual hip 
joints but the upper buttocks on the sides. There was also 
low back pain he reported began right after surgery, 
aggravated by sitting long periods, standing, or walking. 

On physical examination, the Veteran generally appeared to be 
healthy, although concerned as to his multiple 
musculoskeletal complaints. Posture and gait were abnormal, 
and were moderate in nature especially through the left lower 
extremity. The Veteran wore orthotic shoes given to him by 
the VA podiatry clinic and he reported that these were 
helpful. Examination of the lumbar spine established that the 
Veteran was capable of forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees in 
each direction, and rotation to 30 degrees in each direction. 
Straight leg raise was negative, and reflexes were normal. 
There were no sensory deficits. In the bilateral hips the 
Veteran had iliotibial band tenderness as well as tenderness 
to palpation along the proximal portion of the gluteus 
maximus. The trochanters were negative for any tenderness. 
Range of motion was flexion to 90 degrees on the left, 110 
degrees on the right, abduction 50 degrees on the left,  40 
degrees on the right, adduction 30 degrees on the left, 40 
degrees on the right.

Examination of the knees demonstrated an extension lag of 10 
degrees bilaterally. Flexion was to 130 degrees. The Veteran 
reported a hip cramp and spasm in the area of the upper 
gluteus. The knees were stable to valgus, varus, anterior 
drawer and McMurray testing. At the ankles, the Veteran had 
dorsiflexion to 10 degrees on the left, and plantar flexion 
to 15 degrees, with pain throughout the range of motion. 
There was some paresthesia along the plantar surface of the 
entire left foot as well as the distal end of the amputation. 
It was pink, well healed, stable, without any adhesion of 
scar to underlying tissue. Pertinent laboratory data included 
x-ray studies which showed a normal hip bilaterally. A lumbar 
spine x-ray showed mild multilevel degenerative disease of 
the lumbar spine most prominent at L1-L2.          X-rays of 
both the ankles and the knees showed no radiographic evidence 
of acute fracture or dislocation. 

The diagnosis was left transmetatarsal amputation, status-
post initial gunshot wound in 1981, with residuals of scar 
and parasthesias; left ankle arthralgia without objective 
abnormality, and no obvious diagnosis of the right ankle; 
bilateral plantar fasciitis of the feet; no diagnosis of 
chronic pathologic disease of the knees; no diagnosis of 
chronic pathologic disease of the hip joints; bilateral mild 
iliotibial band syndrome with strain of the upper proximal 
gluteus maximus bilaterally; and mild lumbar strain, not 
associated with the radiographic evidence of degenerative 
disc disease seen on x-ray.

The VA examiner commented that recently given the Veteran's 
nonweightbearing status and complications post-surgically, he 
had developed various forms of soft tissue strain. However, 
there was no indication the Veteran had chronic pathologic 
illness that had developed in the bilateral ankles, knees, 
hips or back caused by the left transmetatarsal amputation. 
However, he had the soft tissue conditions as noted, of 
bilateral plantar fasciitis, left ankle arthralgia, bilateral 
iliotibial band syndrome, upper gluteus maximus strain 
bilaterally, and lumbar strain which the examiner considered 
at least as likely as not associated with the left 
transmetatarsal amputation and recovery period. 

In the view of the examiner, these were short-term soft 
tissue injuries that should resolve with proper physical 
therapy and maintenance as well as rehabilitation. He stated 
that as pain could be controlled in the left foot, the 
Veteran would be able to weight bear again and resolve the 
soft tissue complaints. There was no indication of permanent 
disabling diagnoses of the soft tissues. 

Lumbar Spine Disorder

The Board finds that the criteria are met for service 
connection for lumbar strain as due to the Veteran's service-
connected left foot transmetatarsal amputation. The July 2008 
VA examiner indicated that the lumbar strain developed 
secondarily to the partial amputation procedure and was a 
resulting soft tissue injury from the procedure and the 
recovery period. The Board has carefully considered the fact 
that the examiner refused to identify a permanent disabling, 
or "chronic pathologic" diagnosis as pertaining to the 
lumbar spine. This notwithstanding, the determinative factor 
in this situation is the presence of lumbar strain nearly two 
years after the original surgery. While the examiner noted 
that lumbar strain should resolve with proper physical 
therapy and rehabilitation, there is no indication that any 
material improvement in this regard has occurred. By all 
indication lumbar strain has persisted for at least two years 
from the precipitating surgical procedure. 

The applicable law further contemplates the circumstances in 
which a claimed disability undergoes some improvement during 
the pendency of a claim. In McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007), the Court held that the requirement 
of a "current disability" is "satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim" 
and "a claimant may be granted service connection even 
though the disability resolves prior to adjudication of the 
claim." Thus, the fact that lumbar strain existed at the 
time of filing of the Veteran's claim would be sufficient to 
meet the definition of a present disability, barring even 
improvement. Here, there is no indication of even alleviation 
of lumbar strain over time. As stated, the fact that the 
condition remains after two years status-post left foot 
transmetatarsal amputation suggests at least some degree of 
permanency. Provided there is future improvement or 
resolution of lumbar strain symptoms, this would be reflected 
in the assigned disability rating and is not dispositive of 
the pending issue of service connection.

Accordingly, on this basis, service connection for lumbar 
strain is granted.  

Bilateral Iliotibial Band Syndrome

The evidence of record warrants a grant of service connection 
for bilateral iliotibial band syndrome, as a manifestation of 
the bilateral hips. The July 2008 VA examination report 
indicates a diagnosis of bilateral mild iliotibial band 
syndrome with strain of the upper proximal gluteus maximus 
bilaterally. The examiner associated this disorder with the 
recovery period from the left foot transmetatarsal amputation 
procedure. 

Where again the VA examiner considered bilateral iliotibial 
band syndrome to be a short-term soft tissue injury and 
treatable through proper physical therapy, this disorder had 
persisted for nearly two years. Given this period of time, 
reasonable doubt should be resolved in the Veteran's favor 
that this constitutes an established disability rather than 
an immediate and transitory manifestation of the underlying 
surgery. See 38 C.F.R. § 3.102. As mentioned, the question of 
severity of bilateral iliotibial syndrome will be resolved by 
means of disability evaluation. The present matter is limited 
in scope to its diagnosis and determination of etiology. 
Service connection for bilateral iliotibial syndrome is 
granted. 

Bilateral Knees

The Board is denying service connection for a bilateral knee 
disability, in view of the absence of competent evidence 
establishing a current claimed disability. On the VA 
examination referenced above, the examiner determined that 
there was no chronic pathologic illness that had developed in 
the knees. Moreover, unlike as with other observed joint 
areas, the VA examiner did not diagnose any form of soft 
tissue injury involving the knees. Objective examination 
findings were generally normal, and a knee x-ray showed no 
evidence of acute fracture or dislocation.             To the 
extent the Veteran demonstrated bilateral iliotibial band 
syndrome this was described as a disability of the hips, and 
not affecting the knees. There is no other medical evidence 
which alludes to a current disorder involving the right or 
left knee. Thus, it is concluded that there is no competent 
evidence of a current disability in furtherance of this 
claim.

The initial criterion to establish service connection is 
competent evidence of the disability claimed. See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability."); Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect."). 

As there is no competent medical evidence of a current 
disability involving the bilateral knees, service connection 
for this disability cannot be substantiated.          The 
claims for right and left knee disorders are therefore being 
denied. The preponderance of the evidence is unfavorable on 
the claims, and under these circumstances the benefit of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




Bilateral Ankles

The preceding findings do not establish a current disability 
of the bilateral ankles as a prerequisite to establish 
service connection. The VA examination of July 2008 resulted 
in the diagnosis of left ankle arthralgia without objective 
abnormality, and no diagnosis as to the right ankle. There 
was no other objective symptomatology or pathology of either 
ankle which was noted, including on x-ray evaluation. These 
results present no evidence of a qualifying disability. While 
the examiner found a causal connection between the left ankle 
arthralgia, and left transmetatarsal amputation and recovery 
period, he did not diagnose or find an underlying disability 
to explain left ankle pain. 

The Court has held that the manifestation of pain or 
discomfort alone, without an underlying diagnosed malady or 
condition, cannot constitute a specific disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Consequently, there is no present diagnosed disability as the 
foundation for claims for service connection for right and 
left ankle pain. These claims are therefore being denied. The 
preponderance of the evidence is unfavorable on the claims, 
and hence the benefit of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar strain, as secondary to the 
service-connected disability of residuals, gunshot wound, 
left foot, status-post transmetatarsal amputation, is 
granted.

Service connection for bilateral iliotibial band syndrome, as 
secondary to the service-connected disability of residuals, 
gunshot wound, left foot, status-post transmetatarsal 
amputation, is granted.

Service connection for right knee pain, as secondary to the 
service-connected disability of residuals, gunshot wound, 
left foot, status-post transmetatarsal amputation, is denied.

Service connection for left knee pain, as secondary to the 
service-connected disability of residuals, gunshot wound, 
left foot, status-post transmetatarsal amputation, is denied.

Service connection for right ankle pain, as secondary to the 
service-connected disability of residuals, gunshot wound, 
left foot, status-post transmetatarsal amputation, is denied.

Service connection for left ankle pain, as secondary to the 
service-connected disability of residuals, gunshot wound, 
left foot, status-post transmetatarsal amputation, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


